Case: 1:20-cv-00116-GHD-DAS Doc #: 13 Filed: 06/03/21 1 of 1 PagelD #: 122

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

 

ABERDEEN DIVISION
SHIRLEY BRADFORD PLAINTIFF
V. Civil Action No. 1:20-cv-116-GHD-DAS
C.R. BARD, INC, and
PERIPHERAL VASCULAR, INC. DEFENDANTS
ORDER

 

Having examined the foregoing Stipulation of Dismissal [12] of Shirley Bradford’s claims
in the above-captioned matter filed by the parties seeking the dismissal of Shirley Bradford’s
claims without prejudice, the Court finds that the agreed-upon Stipulation Should be GRANTED.

It is therefore ORDERED that the Order Granting Stipulation of Dismissal of Shirley
Bradford’s claims without prejudice is GRANTED.

SO ORDERED, this, the a day of June, 2021.

hh A Vere lbeon

SENIOR U.S. DISTRICT JUDGE

 
